DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, and 12-17 rejected under 35 U.S.C. 103 as being unpatentable over Davidsson et al. (US 2014/0060897 A1; hereinafter “Davidsson”) in view of Korony et al. (US 2013/0127588 A1; hereinafter “Korony”).
Regarding Claim 1, referring to Fig. 1 and related text, Davidsson teaches a surface mount component comprising: an electrically insulating beam that is thermally conductive (110 formed of ceramic material having a thermal conductivity) (paragraph 30), the electrically insulating beam having a first end (a first end of 110 adjacent to 140) and a second end (a second end of 110 adjacent to 120) that is opposite the first end (fig. 1); a thin-film component (at least 130 and 140) formed on the electrically insulating beam adjacent the first end of the electrically insulating beam (paragraph 31), wherein the thin-film component comprises a resistive layer (140) (paragraph 31); and a heat sink terminal (120) formed on the electrically insulating beam adjacent the second end of the electrically insulating beam (paragraph 30), wherein the thin-film component has an area power capacity of greater than about 1 W/mm2 at a frequency range 100 KHz-60 GHz (paragraph 29.  For example, 1 watt in the 0402 size, which is 0.5 mm2, which is 2 W/mm2, with a frequency range 100 KHz-60 GHz), which is an overlapping frequency range to that of the claim reciting “about 28 GHz”.  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the frequency range between 100 KHz and 60 GHz, including the claimed range of 28 GHz, as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges.
However, Davidsson does not explicitly disclose that the thin-film component further comprises a frequency compensating conductive layer formed over the resistive layer.  Korony teaches a surface mount component (fig. 1), which is in the same field of endeavor to that of Davidsson, comprising: a frequency compensating conductive layer (112) formed over a resistive layer (104) in order to provide the improved surface mount resistor with compensated frequency (paragraphs 10 and 45-46).  Therefore, it would have been obvious to one of 
Furthermore, while the combined teaching of Davisson and Korony does not explicitly disclose a thickness of the frequency compensating conductive layer in a numerical value, it would have been obvious to one of ordinary skill in the art to adjust the thickness range to a desired numerical value, including the claimed thickness range from about 0.001 µm to about 1,000 µm, as a routine skill in the art to discover the optimum and/or workable range: It has held that discovering an optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 2, Davidsson teaches wherein the thin-film component comprises a first terminal (one of 130) and a second terminal (the other one of 130), and wherein each of the first terminal, second terminal, and heat sink terminal are disposed on a first surface of the electrically insulating beam (a top surface of 110) (fig. 1 and paragraph 30).
Regarding Claim 5, Davidsson teaches wherein the thin-film component is configured as a flip-chip component (fig. 1, for example, a configuration of 130 and 140 is considered as a flip-chip component).
Regarding Claim 6, referring to Fig. 1 and related text, Davidsson teaches a surface mount component comprising: an electrically insulating beam that is thermally conductive (110 formed of ceramic material having a thermal conductivity) (paragraph 30); a thin-film component (at least 130 and 140) formed on the electrically insulating beam (paragraph 31), wherein the thin-film component comprises a resistive layer (140) (paragraph 31); wherein the thin-film component has an area power capacity of greater than about 1 W/mm2 at a frequency 2, which is 2 W/mm2, with a frequency range 100 KHz-60 GHz), which is an overlapping frequency range to that of the claim reciting “about 28 GHz”.  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the frequency range between 100 KHz and 60 GHz, including the claimed range of 28 GHz, as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges.
However, Davidsson does not explicitly disclose that the thin-film component further comprises a frequency compensating conductive layer formed over the resistive layer.  Korony teaches a surface mount component (fig. 1), which is in the same field of endeavor to that of Davidsson, comprising: a frequency compensating conductive layer (112) formed over a resistive layer (104) in order to provide the improved surface mount resistor with compensated frequency (paragraphs 10 and 45-46).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Davidsson with that of Korony in order to provide the improved surface mount resistor with compensated frequency.
Regarding Claim 7, Davidsson teaches wherein the area power capacity of the thin-film component is less than about 10 W/mm2 at about 28 GHz (paragraph 29 and see the rejection of claim 6 as discussed above).
Regarding Claims 8-9, the combined teaching of Davidsson and Korony has been discussed above including the frequency (See the rejection of claim 6).  While the combined teaching does not explicitly disclose a transmission coefficient variance less than about 20% (claim 8) and a resistance variance about 10% (claim 9) for the thin-film component, the combined teaching has been discussed above for teaching the surface mount component, prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 10, Davidsson teaches wherein the thin film component comprises a first terminal (one of 130) and a second terminal (the other one of 130), and wherein the resistive layer is connected between the first terminal and the second terminal (paragraph 30).
Regarding Claims 12-13, the combined teaching of Davidsson and Korony has been discussed above including the thermally conductive electrically insulating beam (Davidsson, paragraph 30).  Davidsson further discloses beryllium oxide or aluminum nitride as material for good thermal conductivity (paragraph 8, for claim 13).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize beryllium oxide or aluminum nitride for the electrically insulating beam in order to obtain the good thermal conductivity.  Furthermore, since Davidsson has material choice for the electrically insulating beam identical to that of the invention (see claim 13), the claimed property, the thermal conductivity recited in claim 12, is presumed to be inherent.

Regarding Claim 15, Davidsson teaches wherein an overall width (216) of the surface mount component is greater than about 0.05 mm and less than about 2.5 mm (fig. 2A and paragraph 35.  For example, 0.040 inches equals to about 1 mm).
Regarding Claims 16, While the combined teaching of Davidsson and Korony does not explicitly disclose an overall thickness of the surface mount component in a numerical range, it would have been obvious to one of ordinary skill in the art to adjust the thickness of the surface mount component, including the claimed thickness ranges from about 0.05 mm [and] less than about 2.5 mm, as a routine skill in the art to obtain the desired thickness.  It has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
Regarding Claim 17, see the rejection of claim 1 as discussed above regarding the thickness of the frequency compensating conductive layer, which is similarly applied for rejecting claim 17 reciting “ranges from about 0.1 µm to about 100 µm”.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 6 have been considered but are moot in view of different ground of rejection as set forth above in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829